ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Shavers-Whittle Construction, LLC           )     ASBCA No. 60025
                                            )
Under Contract No. 000000-00-0-0000         )

APPEARANCE FOR THE APPELLANT:                     Richard B. Ehret, Esq.
                                                   Boykin & Utley
                                                   New Orleans, LA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                  J. Emmanuel I. Santa Teresa, Esq.
                                                  David R. Dyer, Esq.
                                                  Stephan C. Roth, Esq.
                                                  William G. Meiners, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, New Orleans

       OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE
    GOVERNMENT'S MOTION TO DISMISS FOR LACK OF JURISDICTION

                                 INTRODUCTION

       Appellant, Shavers-Whittle Construction, LLC, requests that the Board "void"
certain government contracts, and claims entitlement to payment for work that it
performed as a subcontractor on those contracts. The government requests that the
Board dismiss the appeal for lack of jurisdiction. We grant the motion.

          STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        On 29 July 2008, the U.S. Army Corps of Engineers (government) awarded
Contract No. W912P8-08-D-0047, a section 8(a) Multiple Award Task Order Contract
(MATOC), to DQSI Corporation (R4, tab 3). On 30 September 2010, the government
awarded Task Orders 9 and 10 under Contract No. W912P8-08-D-0047 (R4, tabs 4, 5).
Task Order 9 was awarded to "DQSI, LLC" (R4, tab 4), and Task Order 10 was
awarded to DQSI Corporation (R4, tab 5). In general, the task orders were for work
on hurricane storm damage risk protection systems in New Orleans, Louisiana (R4,
tab 4 at 1, tab 5 at 2-11).
        In October 2010, DQSI, LLC, subcontracted with appellant for appellant to
perform work required by Task Orders 9 and 10 (R4, tab 8 at 1). On 24 October 2013,
appellant wrote to the contracting officer informing her that DQSI, LLC, owed
appellant $499,753.60 under those task orders (app. supp. R4, tab 10). The letter did
not demand that the government pay appellant, or state any particular dollar amount
that the government would pay (id.). Nor was it accompanied by the certification
required by the Contract Disputes Act (CDA), 41 U.S.C. § 7103(b)(l), for monetary
claims of more than $100,000 (id.). Rather, the purpose of the letter appears to have
been to ask the government to prevent DSQI, LLC, from assessing liquidated damages
against appellant (id. at 2).                                                                  I
        On 26 March 2015, appellant's counsel wrote to the government's contracting            r
officer asserting that appellant and DQSI, LLC, were in litigation involving "division
of the remaining contract dollars" (R4, tab 6). The letter also asserted that DQSI,
LLC, had obtained its prime contract by fraud (because, according to the letter, DQSI,
LLC, was not a certified 8(a) contractor and, therefore, had not been qualified to have
                                                                                               I.
been awarded the contract) (id.). The letter further stated that "under [Federal
Acquisition Regulation (FAR)] 49.108.8 [sic], the Corps has the authority to terminate
the prime contract, which is probably void ab initio, and settle with the subcontractors
which for these Task Orders is only [appellant]" (id.). However, like the 24 October
2013 letter, the 26 March 2015 letter did not demand that the government pay
appellant any money, or state any particular payment amount; nor did it include the
certification required for monetary claims over $100,000 (id.).

        In a 20 April 2015 letter to appellant, the contracting officer stated that "the
contract project has been physically completed," and that "[t]o terminate at this time is
not in the Government's best interest" (R4, tab 7). The contracting officer encouraged
appellant "to continue to pursue your remedies through the Federal and State Courts
enforcing the terms and conditions of your subcontracts" (id.). Appellant filed this
appeal on 1June2015, requesting "the voiding ofthe ... contract and payment of all
monies due" (R4, tab 2 at 5, ii 21). 1 The government moved for dismissal for lack of
jurisdiction, and the Board held an evidentiary hearing on the issue of jurisdiction.




                                                                                               i
1
    Although appellant's notice of appeal requests "the voiding ofthe ... contract" (R4,
        tab 2 at 5, ii 21), appellant's brief in response to the motion to dismiss refers to
        termination of the task orders (app. br. at 5). For simplicity, we interpret
        appellant's appeal to request the "voiding," or termination, of Contract
        No. W912P8-08-D-0047, Task Order 9, and Task Order 10.
                                                                                               i

                                               2
                                       DECISION

        We grant the government's motion and dismiss the appeal for lack of
jurisdiction. 2 For the Board to exercise jurisdiction over an appeal under the CDA, the
appeal must be filed by a contractor, SKE Technical Services GmbH, ASBCA
No. 59711, 15-1BCA,-r35,941 at 175,662; that is, a non-governmental party to a
government contract. Winter v. FloorPro, Inc., 570 F.3d 1367, 1371 (Fed. Cir. 2009);
41 U.S.C. §§ 7101(7), 7104(a). Appellant admits that it did not have a contract with
the government (tr. 1/14), and invokes no recognized exception to the general rule,
United States v. Johnson Controls, Inc., 713 F.2d 1541, 1551 (Fed. Cir. 1983), that a
subcontractor cannot bring a direct appeal against the government. Rather, appellant
contends that provisions such as FAR 49 .108-8(b), which allows the government "to
settle and pay any settlement proposal arising out of the termination of subcontracts,"
imply a contract in law between appellant and the government (app. br. at 6-7).
However, whatever authority the government may have to settle directly with
appellant, the Board does not possess jurisdiction to entertain any implied-in-law
contract claims that appellant might be asserting in this appeal. ASFA Construction
Industry and Trade, Inc., ASBCA No. 57269, 15-1BCA,-r36,034 at 176,005.

        The Board, also, does not possess jurisdiction to order injunctive relief such as
appellant's request for the ''voiding," or termination, of contracts. See CDM
Constructors, Inc., ASBCA No. 59524, 15-1BCA,-i36,097 at 176,240. In addition, for
the Board to possess jurisdiction to entertain appellant's request for the payment of
money, appellant must first have presented a monetary claim to the contracting officer in
a sum certain. Al Bahar Co., ASBCA No. 58416, 14-1BCA,-r35,691 at 174,689 (citing
41 U.S.C. § 7103). As appellant concedes (app. hr. at 5), its 26 March 2015 letter to the
contracting officer, which appellant contends is its claim, "does not seek a sum certain."
Even considering the 24 October 2013 letter as part of appellant's claim, and the
reference to $499,753.60 in that letter as a request for payment of that amount, appellant
never provided a CDA certification of that amount, which is a prerequisite for Board
jurisdiction to entertain a claim for more than $100,000. GSC Construction, Inc.,
ASBCA No. 59401, 15-1BCA,-r35,887 at 175,445. For these reasons, we do not
possess jurisdiction to entertain any monetary claim that appellant presents in this appeal.




2   We find it unnecessary to decide whether, as the parties address, DSQI Corporation
        and DSQI, LLC, are the same entity.

                                            3
                                     CONCLUSION

       For these reasons, the appeal is dismissed for lack of jurisdiction.

       Dated: 9 February 2016




                                                  Administrat ve Judge
                                                  Armed Services Board
                                                  of Contract Appeals


I concur                                          I concur




~~~
Administrative Judge
                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60025, Appeal of
Shavers-Whittle Construction, LLC, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            4